Petition of Oscar Lawson for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in Lawson v. State, 141 So. 922.
The opinion of the Court of Appeals does not disclose for what offense the petitioner was tried and convicted; nor does it disclose what questions were presented for determination. The opinion accompanying the petition furnishes this court no basis for a review of the rulings of the Court of Appeals, and the writ must accordingly be denied. Campbell v. State,216 Ala. 295, 112 So. 902.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.